NUMBER 13-12-00598-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

STATE AND COUNTY MUTUAL FIRE
INSURANCE COMPANY, ET AL.,                                               APPELLANTS,

                                            v.

SERGIO J. VALDEZ, GUARDIAN AD LITEM,              APPELLEE.
____________________________________________________________

              On Appeal from the 139th District Court
                    of Hidalgo County, Texas
____________________________________________________________

                                         ORDER

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                             Order Per Curiam

       The case is before the Court on appellee’s unopposed second motion for

extension of time to file the brief and motion to order the parties to mediation. The Court,

having examined and fully considered the motions, is of the opinion that the motions
should be GRANTED. Accordingly, appellee’s unopposed motion to order the parties to

mediation is GRANTED, and it is ORDERED that this case be mediated under the

following terms and conditions:

      1. The parties must promptly agree upon a mediator and, within seven
      days of this Order, notify the Court in writing of the name and address of the
      mediator selected. If the parties are unable to agree upon a mediator, they
      must so notify the Court within the seven day period and the Court will
      appoint a mediator.

      2. All parties must confer with their mediator within seven days of the date
      of this Order, or in the case of a court appointed mediator, within seven days
      of the appointment of the mediator, to establish a date and place for the
      mediation. The parties shall agree on a date for the mediation that is
      consistent with the mediator’s schedule and is no later than thirty days after
      the date of this Order. In the event the parties cannot agree on a date, the
      mediator shall select and set a date. The mediator shall notify the Court of
      the date selected for the mediation.

      3. In the discretion of the mediator, each party may be required to provide
      a confidential memorandum and/or information sheet setting forth the
      issues of the case and their positions on these issues. Additionally, upon
      request of the mediator, the parties shall produce all information the
      mediator deems necessary to understand the issues of the case. The
      memorandum and/or information sheet and other information produced to
      the mediator will not be made a part of the file in this case and will be
      destroyed by the mediator at the conclusion of the mediation proceeding.

      4.   All parties to this matter or their authorized representatives,
      accompanied by their counsel, must appear and attend the mediation
      proceeding. The mediation shall be for a full day.

      5.    Mediation is a mandatory, non-binding settlement conference
      conducted with the assistance of a mediator. The mediation proceeding
      will be confidential within the meaning of the Texas Civil Practice and
      Remedies Code sections 154.053 and 154.073. See TEX. CIV. PRAC. &
      REM. CODE ANN. §§ 154.053, 154.073.

      6. Unless otherwise agreed, the mediation proceeding will not be recorded.

      7. The mediator will negotiate a reasonable fee with the parties. The
      mediator's fee will be borne equally by the parties unless otherwise agreed
      by the parties, and will be paid directly to the mediator. If the parties do not
      agree upon the fee requested by the mediator, the court will set a
      reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM.
      CODE ANN. § 154.054 (Vernon 1997).

      8. Within two days after the conclusion of the mediation, the mediator shall
      certify to this Court as follows: (a) whether the parties appeared as ordered,
      (b) whether the case settled, and (c) whether the mediation fees were paid
      in accordance with the court's order or as otherwise agreed by the parties.

      9. If mediation fully resolves the issues in this case, the parties must file a
      joint or agreed motion seeking dispositive relief within seven days of the
      conclusion of the mediation. If the parties need more time to effectuate the
      terms of the settlement agreement, they must, within seven days of the
      conclusion of mediation, file a joint or agreed motion for an extension of time
      to file their disposition motion.

      It is FURTHER ORDERED that this case is ABATED pending this Court’s review of

the mediator’s report and further order of this Court. In addition, appellee’s unopposed

second motion for extension of time to file the brief to December 9, 2013 is GRANTED.

      IT IS SO ORDERED.


                                                               PER CURIAM


Delivered and filed the 23rd
day of October, 2013.




                                            3